COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
-


JAN COOPER AND SAM ORTEGA,

                            Appellants,

v.

FIESTA INDUSTRIES OF EL PASO,
INC., D/B/A PRINCE MACHIAVELLI,
AND JAMES A. HERNANDEZ,

                            Appellees.

§

§

§

§

§

No. 08-05-00389-CV

Appeal from the

120th District Court

of El Paso County, Texas

(TC# 2003-5560)




MEMORANDUM OPINION

           This is an attempted appeal from a summary judgment granted in favor of Appellees,
Fiesta Industries of El Paso, Inc., d/b/a Prince Machiavelli, and James A. Hernandez.  The
issue before this Court is whether Appellants, Jan Cooper and Sam Ortega timely filed their
notice of appeal.  We conclude that they did not and dismiss the attempted appeal for want
of jurisdiction.
           The record reflects that the trial court entered its judgment on September 2, 2005.  A
motion for new trial was not filed in this case.  Appellants filed their notice of appeal on
November 23, 2005.
           A civil appeal is perfected when the notice of appeal is filed.  Tex. R. App. P. 26.1;
see Restrepo v. First Nat’l Bank of Dona Ana County, N.M., 892 S.W.2d 237, 238 (Tex.
App.--El Paso 1995, no writ) (applying former Tex. R. App. P. 40(a)(1)).  If the appellant
does not file a motion for new trial, a motion to modify, a motion to reinstate under Rule
165a, or a request for findings of fact or conclusions of law, the notice of appeal must be
filed within thirty days after the judgment or other appealable order is signed.  Tex. R. App.
P. 26.1; Restrepo, 892 S.W.2d at 238.  The time for filing a notice of appeal is extended if
the appellant files both a notice of appeal and a motion for extension of time within fifteen
days after the deadline for filing the notice of appeal.  Tex. R. App. P. 26.3.
           The last date allowed for timely filing the notice of appeal was October 2, 2005, thirty
days after the day the trial court entered its judgment.  See Tex. R. App. P.  26.1.  Appellants
did not file their notice of appeal until November 23, 2005 and did not timely file a motion
for extension of time.  Therefore, Appellants failed to perfect this appeal.  Accordingly, we
dismiss the appeal for want of jurisdiction.
 
                                                                  RICHARD BARAJAS, Chief Justice
January 12, 2006

Before Barajas, C.J., McClure, and Chew, JJ.